Citation Nr: 1802739	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 15, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which awarded service connection for bilateral hearing loss and assigned a noncompensable rating.

In a September 2016 rating decision, a Decision Review Officer increased the Veteran's rating for hearing loss to 30 percent, effective December 15, 2014.  The Board notes that the Veteran's filed a Notice of Disagreement (NOD) and a substantive appeal as to the issue of entitlement to an effective date prior to December 15, 2014 for that 30 percent rating.  Specifically, he asserts that his 30 percent rating should extent back to his NOD dated in December 2012.  See May 2017 Board Hearing Transcript (Tr.) at 6.  However, such a determination is part and parcel of the Board's assessment as to the appropriate rating assigned to his hearing loss since the effective date of service connection, or July 23, 2012.  Since the Veteran does not seek an effective date prior to July 23, 2012, for the award of service connection for hearing loss, but instead argues his hearing loss should be increased to 30 percent for an earlier portion of the appeal period, the issue is most appropriately characterized as an increased rating claim, as reflected on the title page.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing has been associated with the record.   

In August 2017, the Board remanded the matter for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  Prior to December 15, 2014, the Veteran had no worse than Level III hearing acuity in the left ear and Level I hearing acuity in the right ear.  

2.  Since December 15, 2014, the Veteran has had no worse than Level VII hearing acuity in the left ear and Level VI hearing acuity in the right ear.  


CONCLUSIONS OF LAW

1.  Prior to December 15, 2014, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).  

2.  Since to December 15, 2014, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's bilateral hearing loss is currently rated as noncompensable prior to December 15, 2014, and as 30 percent disabling thereafter.  He seeks increased ratings for bilateral hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.  These criteria are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities, which must be reviewed in relation to their history.  38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 CFR 4.85, Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, and Level XI represents profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).

Prior to December 15, 2014

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing results from VA audiology examinations conducted in October 2012 and February 2014 demonstrate no more than Level III hearing loss in the left ear and Level I hearing loss in the right ear.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  A pattern of exceptional hearing loss is also not demonstrated during this period, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 or 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during either examination.  38 C.F.R. § 4.86.

Since December 15, 2014

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing results from VA audiology examinations conducted in December 2014 and September 2017 demonstrate no more than Level VII hearing loss in the left ear and Level VI hearing loss in the right ear.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The September 2017 VA examination revealed some improvement in the Veteran's condition.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. 
§ 4.86(a) in either ear.  The Board's analysis does not end here as the Veteran's September 2017 right ear test results demonstrate a pattern of exceptional hearing loss, as puretone thresholds were 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  That method yields a designation of Level IV in the right ear, which, when applied to the Level III hearing loss observed for the left ear, corresponds to a 10 percent rating.  Thus, an increased rating is not warranted based on the alternate method of rating exceptional patterns of hearing loss.

The Board acknowledges the Veteran's contentions that the award of his 30 percent rating should be the date of his December 2012 Notice of Disagreement instead of the December 2014 VA examination date, as his hearing loss has remained the same.  See May 2017 Board Hearing at 6-8; December 2016 VA Form 9.  The Veteran is competent to relate his observations as to decreased hearing.  However, he is not competent to assign particular speech recognition scores or puretone decibel readings to his acuity problems that can be applied to rating tables under DC 6100 to rate his hearing loss.  The Board is bound by applicable laws and regulations which require specific audiometric data to award ratings higher than those currently assigned.  

The Veteran testified at his Board hearing and to the VA examiners that the functional impact of his hearing loss includes difficulty hearing conversations with other people, difficulty hearing at church, use of hearing aids, bilateral tinnitus, and difficulty hearing the television.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  He is separately compensated for tinnitus.  Notably, difficulty or inability to hear or understand speech or to hear various other sounds in various contexts is contemplated in the schedular rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

In sum, the preponderance of the evidence fails to reflect a basis for awarding ratings higher than those currently assigned.  Accordingly, there is no benefit of the doubt to resolve on the Veteran's behalf, and the assignment of an initial increased rating is denied.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 15, 2014, and in excess of 30 percent thereafter is denied.


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


